

114 HR 6236 IH: Innovations to Recruit and Retain Excellent Teachers Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6236IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mrs. Davis of California (for herself, Mr. Scott of Virginia, Mr. Sablan, Mr. Polis, Ms. Bonamici, Mr. Takano, Ms. Adams, Mr. DeSaulnier, Ms. Wilson of Florida, Mr. Hinojosa, Ms. Fudge, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo elevate the teaching profession through systemic innovations in teacher recruitment and
			 retention to ensure that students, especially those from low-income
			 families, are taught by excellent, well-prepared, and well-supported
			 teachers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Innovations to Recruit and Retain Excellent Teachers Act. 2.FindingsCongress finds the following:
 (1)The rise of teacher shortages found across the Nation, particularly in high-needs schools and high-needs fields, including special education, STEM, and English language learners, threatens the ability of schools to ensure our Nation’s students are prepared to participate in the 21st century workforce.
 (2)Enrollment in educator preparation programs has dropped significantly in recent years, jeopardizing the workforce pipeline at a time when a large portion of the current workforce is set to retire.
 (3)High-needs schools and field experience elevated levels of teacher turnover, which negatively affects student achievement and school culture.
 (4)Teacher retention is often undermined by low wages, poor working conditions, lack of sufficient resources and insufficient supports, which include mentoring, inductions, meaningful professional development, and career advancement opportunities.
 (5)Our Nation’s schools are experiencing a severe diversity gap that negatively impacts student achievement and school culture—50 percent of current students are from minority groups while only 18 percent of teachers are, according to a 2016 study by the Brookings Institute.
 (6)According to a 2016 study by the Learning Policy Institute, America is on the brink of a teacher shortage crisis, propelled by a decrease of 240,000 teachers in the last five years. The Learning Policy Institute predicts that, unless teacher workforce patterns change, our schools will face a 100,000 teacher shortage annually.
 (7)High-needs schools are often served by high percentages of inexperienced, ineffective, and out-of-field teachers, which can negatively impact both teacher retention and student achievement.
 (8)Certain types of local educational agencies, including those that are rural and those that are high-poverty, are uniquely impacted by challenges of recruitment and retention, making targeted support to address the unique challenges faced by certain types of local educational agencies critical.
 (9)Structured, well-implemented career continuums for teachers that include teacher leadership options (such as hybrid roles whereby expert teachers both teach and contribute other skills such as mentoring) have a positive impact on teacher recruitment and retention.
 (10)Principals and other school leaders who are skilled in supporting teachers and teacher leadership roles are critical to the success of teaching and learning.
 (11)Stakeholders at the Federal, State, and local levels must make targeted, purposeful efforts to address these challenges to elevate, strengthen, and build the capacity of the teaching profession.
 3.PurposesThe purposes of this Act are as follows: (1)To transform the profession of teaching to ensure that every school, including high-needs schools, provides a rewarding, sustainable, and successful experience for all teachers through—
 (A)strengthening recruitment of excellent and diverse teacher candidates; (B)supporting stronger teacher entry training and onboarding; and
 (C)increase teacher retention rates through the provision of high quality professional development, improved working conditions, professional leadership opportunities, and improved compensation systems.
 (2)To study best practices for recruiting and retaining a diverse and excellent teacher workforce, reducing beginning teacher turnover and turnover due to low salaries, filling teacher vacancies in high-need areas and in shortage subjects, providing better pay and additional leadership opportunities to teachers, and improving working conditions and teacher satisfaction overall.
			4.Teacher support grant program
			(a)Grants to eligible entities; outlying areas
 (1)Competitive grantsFor each fiscal year for which the total amount appropriated under subsections (a) and (b) of section 8 is less than or equal to $2,000,000,000, from the total amount appropriated under such subsections, the Secretary of Education—
 (A)shall— (i)reserve one-half of 1 percent to award grants, on a competitive basis, to outlying areas to carry out the activities under this section, and reallocate any amounts not awarded under this clause to award grants to eligible entities under clause (ii); and
 (ii)award grants, on a competitive basis, to— (I)eligible entities that are State educational agencies to enable such eligible entities to make subgrants under subsection (f) to eligible recipients; and
 (II)eligible entities that are not State educational agencies and that do not (or will not) receive a subgrant under subsection (f) to enable such eligible entities to carry out teacher support programs; and
 (B)may reserve not more than 5 percent to carry out the activities under subsections (a) and (c) of section 6.
 (2)Formula grantsFor each fiscal year for which the total amount appropriated under subsections (a) and (b) of section 8 is greater than $2,000,000,000, from the total amount appropriated under such subsections, the Secretary—
 (A)shall— (i)reserve one-half of 1 percent for allotments for outlying areas, to be distributed among the outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purposes under section 3; and
 (ii)award grants to each eligible entity that is a State educational agency in the same manner in which the Secretary allots funds to the State of the State educational agency for such fiscal year under section 2101(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(b)(2)); and
 (B)may reserve not more than 1 percent to carry out the activities under subsections (a) and (c) of section 6.
					(b)Duration of grants
 (1)In generalA grant under subsection (a) shall be for a period of 3 years. (2)ExtensionThe Secretary may extend the 3-year grant period of a grant awarded to an eligible entity under subsection (a) for not more than an additional 2-year period, upon request from the eligible entity, as determined by the Secretary.
 (c)State applicationAn eligible entity that is a State educational agency desiring to receive a grant under subsection (a) shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, which shall include a needs assessment to determine whether the eligible entity should be carrying out the activities described in sections 2101(c)(4) and 2103(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 2611(c)(4); 6613(b)(3)).
 (d)Geographic diversity of awardsIn awarding grants under subsection (a), the Secretary shall ensure, to the maximum extent practicable, an equitable geographic distribution of grants.
 (e) State uses of fundsIn the case of an eligible entity that is a State educational agency, the eligible entity— (1)shall use the grant awarded under subsection (a) to—
 (A)make subgrants to eligible recipients under subsection (f); (B)provide technical assistance to such eligible recipients;
 (C)work with the State to reduce State bureaucratic barriers to ensure prompt implementation of the activities to be carried out under the grant; and
 (D)evaluate under section 5(b) the teacher support programs for which subgrants are awarded under subsection (f); and
 (2)may use the grant awarded under subsection (a) to— (A)provide student support to high-potential, secondary school students who are seeking to become teachers;
 (B)implement rigorous standards for entry into teacher preparation programs; (C)improve teacher licensure exams;
 (D)in partnership with teacher preparation programs in the State, provide scholarship funding or stipends for pre-service clinical training for high-potential, diverse teacher candidates to be hired as teachers by eligible recipients that receive subgrants under subsection (f);
 (E)in the case of an eligible entity that indicates under the needs assessment under subsection (c) that the activities described in sections 2101(c)(4) and 2103(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 2611(c)(4); 6613(b)(3)) are needed in the schools or local educational agencies served by the eligible entity, carry out such activities;
 (F)using not more than 5 percent of such grant, carry out administrative activities relating to awarding subgrants under subsection (f); or
 (G)using not more than 1 percent of such grant, enter into a contract, grant, or cooperative agreement with an entity or individual to conduct the data collection necessary to prepare the report under section 5(a).
					(f)Subgrants to eligible recipients; grants to local educational agencies
				(1)Subgrant program authorized
 (A)In generalIn the case of an eligible entity that is a State educational agency, the eligible entity shall use not less than 90 percent of the grant received under subsection (a) to make subgrants to eligible recipients to carry out the activities described in paragraph (3).
 (B)Geographic diversity; priorityIn awarding subgrants under this subsection, an eligible entity shall— (i)ensure, to the maximum extent practicable, an equitable geographic distribution of subgrants, including between urban and rural areas, small and large local educational agencies, and different regions of the country; and
 (ii)give priority to eligible recipients that— (I)serve a high proportion of low-income students;
 (II)have— (aa)a teacher shortage; or
 (bb)a high proportion of schools identified for comprehensive support and improvement or targeted support and improvement as described in subsection (c) or (d) of section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311); and
 (III)in the application submitted under paragraph (2), demonstrate the capacity to carry out more than one of the activities described in paragraph (3)(B).
 (2)Local applicationAn eligible recipient desiring a subgrant under this subsection, and an eligible entity desiring a grant under subsection (a)(1)(A)(ii)(II) shall submit an application, to the applicable eligible entity or, in the case of an eligible entity desiring a grant, the Secretary at such time, in such manner, and containing such information as such eligible entity or the Secretary may require, including the following:
 (A)A description of the teacher support program for which the eligible recipient or eligible entity is seeking such subgrant or grant, including—
 (i)a plan for the implementation of such teacher support program; (ii)the evidence-based strategies contained in such program;
 (iii)the expected outcomes of such teacher support program, which shall include the expected academic outcomes of students served by teachers participating in such program;
 (iv)a plan for engaging stakeholders, including elementary school and secondary school teachers, principals and other school leaders, and paraprofessionals, and, if desired, teacher preparation programs, nonprofit organizations, and other relevant organizations in—
 (I)gathering input on local needs and program design for the teach support program; (II)implementing the teacher support program;
 (III)providing ongoing feedback to ensure effectiveness and continuous improvement of the teacher support program; and
 (IV)evaluating the teacher support program; (v)how the eligible recipient or eligible entity will monitor, evaluate, and report on the teacher support program under section 5;
 (vi)an estimate of the number of students who will be served by the teacher support program, including the percentage of low-income students;
 (vii)the demographic diversity of the teachers (as determined by the applicable local educational agency), and the schools, to be served under the program, and the extent to which the program will leverage the strengths of effective teachers and support teachers in need of improvement;
 (viii)if the eligible recipient or eligible entity plans to use funds for leadership pathways (described in paragraph (3)(A)(iii)), how such recipient or entity will develop and implement a fair, rigorous, reliable, and objective process to determine how leadership roles and opportunities will be granted to teachers; and
 (ix)how the eligible recipient or eligible entity will strengthen support for teachers to effectively implement State challenging academic standards as described in section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)), such as strategies to—
 (I)engage students through personalized learning; (II)utilize effective family and community engagement to improve student learning;
 (III)improve student support services; or (IV)improve data collection and analysis to enhance data-driven instruction and continuous improvement.
 (B)A needs analysis, created with stakeholder input (including the stakeholders described in subparagraph (A)(iv), that describes—
 (i)the unique educational and teacher workforce needs of the eligible recipient or eligible entity and which strategies the eligible recipient or eligible entity will employ to meet such needs;
 (ii)rates of teacher attrition, staffing patterns, and existing educator support systems in the schools or local educational agency to be served under the teacher support program carried out under the subgrant or grant; and
 (iii)how teachers will be involved in— (I)identifying the problems or challenges to be addressed by the teacher support program, and
 (II)addressing such problems or challenges through implementation of the teacher support program. (C)A description of how the subgrant or grant funds will be used by the eligible recipient or eligible entity, including how such funds will be used to recruit and retain a diverse teacher workforce.
 (D)A description of funds, other than the subgrant or grant, that the eligible recipient or eligible entity will use to carry out the teacher support program, and any other activities under this subsection that will be carried out beyond the subgrant or grant period.
 (E)A description of the logic model that demonstrates a theory of action by visually connecting the intervention to expected outcomes that are stated as well-defined and measurable goals and clarifies how the interventions will work, which will be used to—
 (i)develop and evaluate the successes of the teacher support program; and (ii)outline how the subgrant or grant and other financial resources will be allocated to carry out such program.
 (3)Required local uses of fundsEach eligible recipient receiving a subgrant under this subsection shall use the subgrant, and each eligible entity receiving a grant under subsection (a)(1)(A)(ii)(II) shall use the grant, to carry out a teacher support program in the elementary schools and secondary schools served by the eligible recipient or eligible entity, respectively, that meets the following requirements:
 (A)Strengthening teaching careers by— (i)collaboratively reforming and improving compensation structures, including—
 (I)using the funds available to the eligible recipient or eligible entity (other than the subgrant or grant) to increase teacher compensation in order to attract and reward teachers as professionals; and
 (II)aligning compensation for teachers in leadership positions with their roles and responsibilities; (ii)creating opportunities for personalized professional learning and enhancement for teachers, such as opportunities for advanced credentialing, that drive student learning gains;
 (iii)creating leadership pathways for excellent teachers that allow participating teachers to maintain full-time or part-time teaching responsibilities during participation in the teacher support program and providing such teachers with opportunities to—
 (I)mentor new teachers or teachers in need of additional support; (II)lead a cohort of teachers;
 (III)develop curricula for their school or local educational agency; or (IV)review, develop, or implement policies at the school, local educational agency, State educational agency, or Federal level;
 (iv)using strategies such as innovative scheduling and leadership pathways to support the improvement of teachers; and
 (v)implementing teacher-led initiatives, such as communities of practice, that promote professional cultures of collaboration, openness to actionable feedback, and continuous improvement; and
 (B)Carrying out at least one of the following activities: (i)Strengthening recruitment and selection of teachers by—
 (I)implementing targeted recruitment strategies, particularly for— (aa)diverse teacher candidates;
 (bb)teachers who have degrees in or are specifically licensed for subjects for which the eligible entity is experiencing teacher shortages; and
 (cc)secondary school students through support for high-quality opportunities for such students to explore teaching as a potential career path;
 (II)setting up a hiring system where as many candidates as possible are hired prior to the end of the previous school year;
 (III)developing a priority hiring system for schools in which the majority of enrolled students are low-income students, schools with teacher shortages, and schools identified for comprehensive support and improvement or targeted support and improvement as described in subsection (c) or (d) of section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311);
 (IV)partnering with local teacher preparation programs or alternative certification programs, including minority-serving institutions;
 (V)collecting data on personnel needs, knowledge and skill expectations, vacancies, and hiring priorities;
 (VI)developing hiring procedures based on evidence-based practices in human capital; and (VII)developing recruitment strategies tailored to meeting unique challenges of certain types of local educational agencies, including rural local educational agencies and local educational agencies serving high-concentrations of low-income students.
 (ii)Strengthening the entry of new teachers into the teaching profession at a school served by the eligible recipient or eligible entity by—
 (I)partnering with local teacher preparation programs, including minority-serving institutions; (II)creating residency programs, in partnership with institutions of higher education or nonprofit organizations, as an option for such entry the school served; and
 (III)creating high-quality, intensive induction programs that include elements such as individualized, extensive mentoring and coaching, a reduced course load, or co-teaching alongside a master teacher.
 (4)Authorized local uses of fundsEach eligible entity receiving a grant under subsection (a)(1)(A)(ii)(II) may use not more than 2 percent of such grant to enter into a contract, grant, or cooperative agreement with an entity or individual to conduct the data collection necessary to prepare the report under section 5(a).
 (g)Supplement, not supplantAny grant or subgrant funds provided under this section shall be used to supplement, not supplant, other Federal, State, or local funds available to carry out the purposes described in section 3.
			5.Reports and evaluation
 (a)ReportNot less than once each year of a grant period of a grant awarded under section 4 to an eligible entity, the eligible entity shall submit a report to the Secretary, with respect to the most recent 1-year period, which shall include—
 (1)in the case of an eligible entity that is a State educational agency, a description of the subgrants awarded by the eligible entity under section 4(f), and the results of the teacher support program assisted under the subgrants, including—
 (A)the percentage increase or decrease with respect to— (i)the teacher shortage, as measured by vacancies;
 (ii)novice teachers earning a high score on a performance-based assessment or another measure indicative of excellent teaching;
 (iii)teachers in residency or induction programs; (iv)teachers participating in leadership pathways;
 (v)teacher turnover due to low salaries, as reported by teachers leaving the eligible entity; (vi)teachers employed by the eligible entity for not less than 3 years;
 (vii)teachers with a postsecondary degree in the subject area which they teach; and (viii)low-income students and minority students enrolled in schools who are taught by inexperienced, out-of-field, or ineffective teachers, as described in section 1111(g)(1)(B) of the Elementary and Secondary Education Act of 1965;
 (B)the number of teacher vacancies at the start of the school year; (C)any change in diversity of the teacher workforce;
 (D)the improvement in measures (which may include measures of student academic proficiency or growth as measured by standardized or formative assessments, or measures of new and beginning teachers’ skills) including how such measures relate to improving student learning;
 (E)the reduction in beginning teacher turnover; (F)the change in measures of teacher satisfaction;
 (G)the average amount of time teachers spend each week collaborating with their peers, as reported by teachers; and
 (H)any other information the Secretary may require; and (2)in the case of an eligible entity that is not a State educational agency, the results of the teacher support programs assisted under the grant, including the metrics described in subparagraphs (A) through (H) of paragraph (1).
				(b)Evaluations
 (1)In generalNot later than 30 days after an eligible entity is awarded a grant under section 4, the eligible entity shall enter into a contract with an independent evaluator to conduct an evaluation of the teacher support programs carried out under the grant or under the subgrants awarded under the grant—
 (A)during the third year of carrying out such program; and (B)1 year after the final year of such program.
 (2)RequirementsAn evaluation of a teacher support program conducted under paragraph (1) shall use the metrics the described in subparagraphs (A) through (H) of subsection (a)(1).
 (3)ReportNot later than 30 days after an evaluation is completed under paragraph (1), the eligible entity shall submit a report of such results to the Secretary, and to the Committee on Education and the Workforce of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate.
 (c)Dissemination of reportsEach report prepared by an eligible entity under this section shall be widely disseminated, including by posting such report on the website of the eligible entity and by posting the portion of the report applicable to an eligible recipient on the website of such eligible recipient.
			6.Activities of the Secretary of Education; GAO study
 (a)Technical assistanceThe Secretary may provide application support for eligible entities desiring a grant under section 4(a), and technical assistance to eligible entities awarded such a grant.
			(b)GAO Study
 (1)StudyThe Comptroller General of the United States shall review this Act, title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), and title II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) to study the best practices for—
 (A)recruiting and retaining an excellent and diverse teacher workforce; (B)reducing beginning teacher turnover and turnover due to low salaries;
 (C)filling teacher vacancies in high-need areas and in shortage subjects; (D)providing better pay and additional leadership opportunities to teachers; and
 (E)improving working conditions and overall teacher satisfaction. (2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit a report on the study to the Committee on Education and the Workforce of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate.
 (c)Annual reports to CongressThe Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, an annual report on implementation of the teacher support programs supported under this Act, including—
 (1)information provided by eligible entities to the Secretary in the applications submitted under section 4(c);
 (2)the reports received from eligible entities under section 5(a); and (3)the amount of the grant awarded to each eligible entity under section 4(a).
 7.DefinitionsIn this Act: (1)Diverse teacher candidatesThe term diverse teacher candidates means teacher candidates from—
 (A)underrepresented minority groups; or (B)teachers who are linguistically and culturally prepared to educate high-need students.
 (2)ESEA termsThe terms elementary school, English learner, local educational agency, paraprofessional, poverty line, secondary school, Secretary, State educational agency, and outlying area have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Eligible entityThe term eligible entity means— (A)a State educational agency;
 (B)a local educational agency; (C)a consortium of local educational agencies; or
 (D)a local educational agency in partnership with an institution of higher education or a nonprofit organization with expertise relevant to teacher support programs.
 (4)Eligible recipientThe term eligible recipient means— (A)a local educational agency;
 (B)a consortium of local educational agencies; or (C)a local educational agency in partnership with an institution of higher education or a nonprofit organization with expertise relevant to teacher support programs.
 (5)Evidence-basedThe term evidence-based has the meaning given the term in section 8101(21)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)).
 (6)High-need studentThe term high-need student means an elementary school or secondary school student who is at risk of educational failure or otherwise in need of special assistance and support, such as a student who—
 (A)is a low-income student; (B)attending a school in which not less than 75 percent of the enrolled students are minorities;
 (C)is performing below grade level; (D)has left school before receiving a regular high school diploma;
 (E)is at risk of not graduating with a diploma on time; (F)is homeless or is in foster care;
 (G)has been incarcerated; (H)has disabilities; or
 (I)is an English learner. (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (8)Low-income studentThe term low-income student means a student whose family’s taxable income for the preceding year did not exceed 150 percent of the poverty line.
 (9)Minority-serving institutionThe term minority-serving institution has the meaning given the term in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
 (10)SchoolThe term school means an elementary school or secondary school. (11)Teacher residency programThe term teacher residency program has the meaning given the term in section 2002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602).
 (12)Teacher support programThe term teacher support program means a program that meets the requirements of section 4(f)(3). 8.Authorization and appropriations (a)In generalThere are authorized to be appropriated, and there are appropriated to carry out this Act (in addition to any other amounts appropriated to carry out this Act and out of any money in the Treasury not otherwise appropriated) $2,000,000,000 for fiscal year 2017 and each of the 5 succeeding fiscal years.
 (b)Additional authorization of appropriationsIn addition to the amount authorized and appropriated under subsection (a), there are authorized to be appropriated to carry out this Act $1,000,000,000 for fiscal year 2017 and each of the 5 succeeding fiscal years.
 9.Rule of constructionNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to school or local educational agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees.
		